          Case 6:19-cv-00235-ADA Document 1 Filed 04/01/19 Page 1 of 28



                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


     BCS SOFTWARE, LLC,

                Plaintiff                                 Case No. 6:19-cv-00235

                v.                                        JURY TRIAL DEMANDED

     SAMSUNG ELECTRONICS
     AMERICA, INC.,

                Defendant


                      COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff BCS Software, LLC (“Plaintiff” or “BCS”) hereby asserts the following claims

 for patent infringement against Samsung Electronics America, Inc. (“Defendant or “Samsung”),

 and alleges, on information and belief, as follows:

                                         THE PARTIES

1.      BCS Software, LLC is a limited liability company organized and existing under the laws

of the Texas with its principal place of business in Austin, Texas.

2.      Samsung Electronics America, Inc. New York corporation having a principal place of

business at 85 Challenger Road, Ridgefield Park, New Jersey 07660.

                                JURISDICTION AND VENUE

3.      This action arises under the patent laws of the United States, 35 U.S.C. § 1, et seq. This

Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

4.      Samsung has committed acts of infringement in this judicial district.
           Case 6:19-cv-00235-ADA Document 1 Filed 04/01/19 Page 2 of 28



5.       On information and belief, Samsung has a regular and established place of business in this

judicial district at 12100 Samsung Blvd, Austin, Texas 78754.

6.       On information and belief, the Court has personal jurisdiction over Samsung because

Samsung has committed, and continues to commit, acts of infringement in the state of Texas, has

conducted business in the state of Texas, and/or has engaged in continuous and systematic

activities in the state of Texas.

7.       On information and belief, Samsung’s instrumentalities that are alleged herein to infringe

were and continue to be used, imported, offered for sale, and/or sold in the Western District of

Texas.

8.       Venue is proper in the Western District of Texas pursuant to 28 U.S.C. § 1400(b).

                                    U.S. PATENT NO. 7,890,809

9.       BCS is the owner, by assignment, of U.S. Patent No. 7,890,809 (“the ’809 Patent”), entitled

HIGH LEVEL OPERATIONAL SUPPORT SYSTEM, which issued on February 15, 2011. A

copy of the ’809 Patent is attached as Exhibit A.

10.      The ’809 Patent is valid, enforceable, and was duly issued in full compliance with Title 35

of the United States Code.

11.      The ’809 Patent was invented by Messrs. Blaine Nye and David Sze Hong.

12.      The priority date for the ’809 Patent is at least May 1, 2003.

13.      The expiration date of the ’809 Patent is August 21, 2023.

14.      The ’809 Patent has been referenced by 18 United States Patents, United States Patent

Applications and foreign patents.

15.      The ’809 Patent was examined by United States Patent Examiner Joshua Lohn.




COMPLAINT FOR PATENT INFRINGEMENT                                                          PAGE | 2
          Case 6:19-cv-00235-ADA Document 1 Filed 04/01/19 Page 3 of 28



During the examination of the ’809 Patent, the United States Patent Examiner searched for prior

art in the following US Classifications: 714/38, 714/47, 719/320.

16.    After conducting a search for prior art during the examination of the ’809 Patent, the United

States Patent Examiner identified and cited U.S. Patent No. 6,748,555 to Teegan et al as one of the

most relevant prior art references found during the search.

17.    After conducting a search for prior art during the examination of the ’809 Patent, the United

States Patent Examiner identified and cited U.S. Patent No. 6,862,698 to Shyu as one of the most

relevant prior art references found during the search.

18.    After conducting a search for prior art during the examination of the ’809 Patent, the United

States Patent Examiner identified and cited U.S. Patent No. 7,003,560 to Mullen et al as one of the

most relevant prior art references found during the search.

19.    After conducting a search for prior art during the examination of the ’809 Patent, the United

States Patent Examiner identified and cited U.S. Patent No. 7,100,195 to Underwood as one of the

most relevant prior art references found during the search.

20.    After conducting a search for prior art during the examination of the ’809 Patent, the United

States Patent Examiner identified and cited U.S. Patent Application No. 2003/0037288 by Harper

et al as one of the most relevant prior art references found during the search.

21.    After conducting a search for prior art during the examination of the ’809 Patent, the United

States Patent Examiner identified and cited U.S. Patent Application No. 2003/0204791 by Helgren

et al as one of the most relevant prior art references found during the search.

22.    After conducting a search for prior art during the examination of the ’809 Patent, the United

States Patent Examiner identified and cited U.S. Patent Application No. 2004/0073566 by Trivedi

as one of the most relevant prior art references found during the search.



COMPLAINT FOR PATENT INFRINGEMENT                                                          PAGE | 3
          Case 6:19-cv-00235-ADA Document 1 Filed 04/01/19 Page 4 of 28



23.    After conducting a search for prior art during the examination of the ’809 Patent, the United

States Patent Examiner identified and cited U.S. Patent Application No. 2004/0088401 by Tripathi

et al as one of the most relevant prior art references found during the search.

24.    After conducting a search for prior art during the examination of the ’809 Patent, the United

States Patent Examiner identified and cited U.S. Patent Application No. 2005/0044535 by Coppert

as one of the most relevant prior art references found during the search.

25.    After conducting a search for prior art during the examination of the ’809 Patent, the United

States Patent Examiner identified and cited U.S. Patent Application No. 6,748,555 by Shyu as one

of the most relevant prior art references found during the search.

26.    The ’809 Patent relates to:

       A high level Operational Support System (OSS) framework provides the
       infrastructure and analytical system to enable all applications and systems to be
       managed dynamically at runtime regardless of platform or programming
       technology. Applications are automatically discovered and managed. Java
       applications have the additional advantage of auto-inspection (through reflection)
       to determine their manageability. Resources belonging to application instances are
       associated and managed with that application instance. This provides operators the
       ability to not only manage an application, but its distributed components as well.
       They are presented as belonging to a single application instance node that can be
       monitored, analyzed, and managed. The OSS framework provides the platform-
       independent infrastructure that heterogeneous applications require to be monitored,
       controlled, analyzed and managed at runtime. New and legacy applications written
       in C++ or Java are viewed and manipulated identically with zero coupling between
       the applications themselves and the tools that scrutinize them.

’809 Patent (Abstract).




COMPLAINT FOR PATENT INFRINGEMENT                                                          PAGE | 4
          Case 6:19-cv-00235-ADA Document 1 Filed 04/01/19 Page 5 of 28




Id. (Figure 1).

27.     The field of the invention is to improvements in “wireless communication carriers. More

particularly, it relates to operational support system (OSS), application/systems management, and

network management.” Id., col. 1:17-20.

28.     As disclosed in the ’809 Patent, “[m]any network management technologies exist that

allow operators to manage applications and devices at runtime. For instance, SNMP, TL1 and JMX



COMPLAINT FOR PATENT INFRINGEMENT                                                       PAGE | 5
          Case 6:19-cv-00235-ADA Document 1 Filed 04/01/19 Page 6 of 28



each attempt to provide operators with the ability to manipulate and affect change at runtime.” Id.,

col. 1:22-26.

29.     As disclosed in the ’809 Patent, “[t]he fundamental of each is similar. It is to manipulate

the objects of an application through messaging.” Id., col. 1:26-27.

30.     As disclosed in the ’809 Patent, “SNMP is the standard basic management service for

networks that operate in TCP/IP environments. It is intended primarily to operate well-defined

devices easily and does so quite successfully. However, it is limited to the querying and updating

of variables.” Id., col. 1:28-32.

31.     As disclosed in the ’809 Patent, “Transaction Language 1 (TL1) is a set of ASCII-based

instructions, or ‘messages,’ that an operations support system (OSS) uses to manage a network

element (NE) and its resources. Id., col. 1:32-35.

32.     As disclosed in the ’809 Patent, “JMX is a Java centric technology that permits the total

management of objects: not only the manipulation of fields, but also the execution of object

operations. It is designed to take advantage of the Java language to allow for the discovery and

manipulation of new or legacy applications or devices.” Id., col. 1:35-40.

33.     As disclosed in the ’809 Patent, “Operational Support for enterprise applications is

currently realized using a variety of technologies and distinct, separate services. For instance,

network management protocols (SNMP, JMX, TL1, etc.) provide runtime configuration and some

provide operation invocation, but these technologies are not necessarily geared toward

applications.” Id., col. 1:40-45.

34.     As disclosed in the ’809 Patent, “[s]ome are language specific (e.g., JMX) and require

language agnostic bridging mechanisms that must be implemented, configured and maintained.




COMPLAINT FOR PATENT INFRINGEMENT                                                          PAGE | 6
            Case 6:19-cv-00235-ADA Document 1 Filed 04/01/19 Page 7 of 28



SNMP is generic (e.g., TL1 and SNMP) and very simple in nature, but it requires application

developers to implement solutions to common OSS tasks on top of SNMP. Id., col. 1:46-51.

35.       As disclosed in the ’809 Patent, “TL1 is also ASCII based and generic. However, while it

is very flexible and powerful, it is another language that must be mastered, and it's nature is

command line based. As a result, it is not intuitively based in presentation layer tools. While all

the technologies have their respective benefits, they do not provide direct means of providing

higher level OSS functionality. Conventionally, applications are monitored, analyzed and

managed at runtime.” Id., col. 1:52-59.

36.       As disclosed in the ’809 Patent, one or more claims “provid[e] a high level operational

support system framework comprises monitoring a health of a plurality of applications. The health

of the plurality of applications is assessed, and the health of the plurality of applications is

analyzed, whereby each of the plurality of applications are managed dynamically at runtime

regardless of a platform of each of the plurality of applications.” Id., col. 1:64–2:3.

37.       Consequently, the ’809 Patent improves the computer functionality itself and represents a

technological improvement to the operation of computers.

                                     SAMSUNG PRODUCTS

38.       Upon information and belief, Samsung makes, uses, imports, sells, and/or offers for sale

Samsung SyncThru software products (“SyncThru”), which is described by the Samsung website

(www.samsung.com). and is exemplified by the following references:

         “SAMSUNG | Printer Solutions” (“ST1”), available at
          https://www.samsung.com/us/printersolutions/device_print_mgmt.html (last accessed
          April 1, 2019);

         “Samsung. Printing Innovation” (“ST2”), available at
          https://www.samsung.com/us/printersolutions/docs/PNT-Solutions-SyncThru6-Sales-
          Guide-9-2013.pdf (last accessed April 1, 2019);


COMPLAINT FOR PATENT INFRINGEMENT                                                         PAGE | 7
            Case 6:19-cv-00235-ADA Document 1 Filed 04/01/19 Page 8 of 28



         “SyncThru Admin6 – 1.Installation” (“ST3”), available at
          https://www.youtube.com/watch?v=S4j4Scd9UDw (last accessed April 1, 2019);

         “Samsung Universal Print Driver 2 – User’s Guide” (“ST4”), available at
          http://downloadcenter.samsung.com/content/UM/201304/20130423145353550/EN/UPD
          2_Guide_English.pdf (last accessed April 1, 2019);

         “SyncThru Web Admin Service Administrator Manual” (“ST5”), available at
          http://www.electis.co.il/files/Applications/SWAS%204.x/SWAS_main.pdf (last accessed
          April 1, 2019);

         “Installing the driver locally” (“ST6”), available at
          http://downloadcenter.samsung.com/content/UM/201502/20150210172429741/EN/englis
          h/english/manual/CHDEICGB.htm?isTocLink=opened (last accessed April 1, 2019);

         “Using SyncThru Web Service” (“ST7”), available at
          http://www.samsungsetup.com/ts/manual/samsung%20c1810%20series/english/manual/
          CHDIBFBI.htm (last accessed April 1, 2019);

39.       The information contained in References ST1-ST7 is incorporated by reference as if set

forth fully herein.

40.       The information contained in reference ST1 accurately describes the operation and

functionality of the SyncThru software product.

41.       The information contained in reference ST2 accurately describes the operation and

functionality of the SyncThru software product.

42.       The information contained in reference ST3 accurately describes the operation and

functionality of the SyncThru software product.

43.       The information contained in reference ST4 accurately describes the operation and

functionality of the SyncThru software product.

44.       The information contained in reference ST5 accurately describes the operation and

functionality of the SyncThru software product.




COMPLAINT FOR PATENT INFRINGEMENT                                                       PAGE | 8
            Case 6:19-cv-00235-ADA Document 1 Filed 04/01/19 Page 9 of 28



45.    The information contained in reference ST6 accurately describes the operation and

functionality of the SyncThru software product.

46.    The information contained in reference ST7 accurately describes the operation and

functionality of the SyncThru software product.

                                             COUNT I
                             (Infringement of U.S. Patent No. 7,890,809)

47.    BCS incorporates paragraphs 1-37 herein by reference.

48.    Samsung has been on notice of the ’809 Patent at least as early as the date it received

service of this complaint.

49.    Upon information and belief, Samsung has infringed and continues to infringe one or more

claims, including Claim 1, of the ’809 Patent by making, using, importing, selling, and/or, offering

for sale the SyncThru software product.

50.    Samsung, with knowledge of the ’809 Patent, infringes the ’809 Patent by inducing others

to infringe the ’706 Patent. In particular, Samsung intends to induce its customers to infringe the

’809 Patent by encouraging its customers to use the SyncThru software product.

51.    Samsung also induces others, including its customers, to infringe the ’809 Patent by

providing technical support for the use of the SyncThru software product.

52.    Upon information and belief, at all times Samsung owns and controls the operation of the

SyncThru software product in accordance with an end user license agreement.

53.    Claim 1 of the ’809 Patent recites:

       1.       A method of providing a high level support framework, comprising:

       monitoring from a physical server a health of a plurality of client applications and a health
       of said plurality of client applications' distributed components, using a common monitoring
       protocol, said monitoring being independent of a programming technology of said plurality


COMPLAINT FOR PATENT INFRINGEMENT                                                          PAGE | 9
       Case 6:19-cv-00235-ADA Document 1 Filed 04/01/19 Page 10 of 28



      of client applications and respective distributed components;

      assessing said health of said plurality of client applications and said respective distributed
      components; and

      associating said health of said plurality of client applications and said respective distributed
      components as belonging to a single application node.

54.   With the SyncThru, Samsung provides a high-level operational support system framework.




COMPLAINT FOR PATENT INFRINGEMENT                                                           PAGE | 10
        Case 6:19-cv-00235-ADA Document 1 Filed 04/01/19 Page 11 of 28




Source: ST2.




Source: ST2.



COMPLAINT FOR PATENT INFRINGEMENT                                    PAGE | 11
        Case 6:19-cv-00235-ADA Document 1 Filed 04/01/19 Page 12 of 28




Source: ST2.




Source: ST2.



COMPLAINT FOR PATENT INFRINGEMENT                                    PAGE | 12
        Case 6:19-cv-00235-ADA Document 1 Filed 04/01/19 Page 13 of 28




Source: ST2.




Source: ST2.



COMPLAINT FOR PATENT INFRINGEMENT                                    PAGE | 13
        Case 6:19-cv-00235-ADA Document 1 Filed 04/01/19 Page 14 of 28




Source: ST2.




Source: ST2.



COMPLAINT FOR PATENT INFRINGEMENT                                    PAGE | 14
        Case 6:19-cv-00235-ADA Document 1 Filed 04/01/19 Page 15 of 28




Source: ST1.




Source: ST1.




Source: ST1.




Source: ST1.




COMPLAINT FOR PATENT INFRINGEMENT                                    PAGE | 15
        Case 6:19-cv-00235-ADA Document 1 Filed 04/01/19 Page 16 of 28




Source: ST3.

55.    With the SyncThru software product, Samsung monitors health of client applications and

health of the distributed components of the client applications using a common monitoring

protocol, which is independent of the programming technology of the client applications and

distributed components.




Source: ST4.

COMPLAINT FOR PATENT INFRINGEMENT                                                   PAGE | 16
        Case 6:19-cv-00235-ADA Document 1 Filed 04/01/19 Page 17 of 28




Source: ST5.




Source: ST6.




COMPLAINT FOR PATENT INFRINGEMENT                                    PAGE | 17
        Case 6:19-cv-00235-ADA Document 1 Filed 04/01/19 Page 18 of 28




Source: ST7.




Source: ST7.




Source: ST5.




COMPLAINT FOR PATENT INFRINGEMENT                                    PAGE | 18
        Case 6:19-cv-00235-ADA Document 1 Filed 04/01/19 Page 19 of 28




Source: ST7.




Source: ST7.




Source: ST2.

56.    With the SyncThru software product, Samsung assesses the health of the client applications

and distributed components.

COMPLAINT FOR PATENT INFRINGEMENT                                                      PAGE | 19
        Case 6:19-cv-00235-ADA Document 1 Filed 04/01/19 Page 20 of 28




Source: ST2.




Source: ST4.




COMPLAINT FOR PATENT INFRINGEMENT                                    PAGE | 20
        Case 6:19-cv-00235-ADA Document 1 Filed 04/01/19 Page 21 of 28




Source: ST5.




Source: ST6.




Source: ST1.




COMPLAINT FOR PATENT INFRINGEMENT                                    PAGE | 21
        Case 6:19-cv-00235-ADA Document 1 Filed 04/01/19 Page 22 of 28




Source: ST2.




Source: ST2.



COMPLAINT FOR PATENT INFRINGEMENT                                    PAGE | 22
        Case 6:19-cv-00235-ADA Document 1 Filed 04/01/19 Page 23 of 28




Source: ST2.

57.    With the SyncThru software product, Samsung associates the health of the client

applications and the respective distributed components as belonging to a single application node.




COMPLAINT FOR PATENT INFRINGEMENT                                                       PAGE | 23
        Case 6:19-cv-00235-ADA Document 1 Filed 04/01/19 Page 24 of 28




Source: ST2.




Source: ST4.




COMPLAINT FOR PATENT INFRINGEMENT                                    PAGE | 24
        Case 6:19-cv-00235-ADA Document 1 Filed 04/01/19 Page 25 of 28




Source: ST5.




Source: ST6.




Source: ST1.




COMPLAINT FOR PATENT INFRINGEMENT                                    PAGE | 25
        Case 6:19-cv-00235-ADA Document 1 Filed 04/01/19 Page 26 of 28




Source: ST2.




Source: ST2.



COMPLAINT FOR PATENT INFRINGEMENT                                    PAGE | 26
        Case 6:19-cv-00235-ADA Document 1 Filed 04/01/19 Page 27 of 28




Source: ST2.

58.   BCS has been damaged by Samsung’s infringement of the ’809 Patent.

                                   PRAYER FOR RELIEF

      WHEREFORE, BCS respectfully requests the Court enter judgment against Samsung:

      1.       declaring that the Samsung has infringed the ’809 Patent;

      2.       awarding BCS its damages suffered as a result of Samsung’s infringement of the

               ’809 Patent;

      3.       awarding BCS its costs, attorneys’ fees, expenses, and interest; and

      4.       granting BCS such further relief as the Court finds appropriate.

                                       JURY DEMAND

      BCS demands trial by jury, Under Fed. R. Civ. P. 38.




COMPLAINT FOR PATENT INFRINGEMENT                                                     PAGE | 27
       Case 6:19-cv-00235-ADA Document 1 Filed 04/01/19 Page 28 of 28



Dated: April 1, 2019                    Respectfully Submitted

                                        /s/ Raymond W. Mort, III
                                        Raymond W. Mort, III
                                        Texas State Bar No. 00791308
                                        raymort@austinlaw.com

                                        THE MORT LAW FIRM, PLLC
                                        100 Congress Ave, Suite 2200
                                        Austin, Texas 78701
                                        Tel/Fax: (512) 865-7950

                                        ATTORNEYS FOR PLAINTIFF




COMPLAINT FOR PATENT INFRINGEMENT                                      PAGE | 28
